ARTICLES OF AMENDMENT dreyfus INDEX FundS, Inc., a Maryland corporation having its principal office in the State of Maryland in Baltimore City, Maryland (hereinafter called the "Corporation"), hereby certifies to the State Department of Assessments and Taxation of Maryland that: FIRST: The charter of the Corporation is hereby amended by redesignating the issued and unissued shares of Common Stock of the Corporation classified as shares of Common Stock of Dreyfus Smallcap Stock Index Fund and Dreyfus International Stock Index Fund as Investor shares of Common Stock of Dreyfus Smallcap Stock Index Fund and Dreyfus International Stock Index Fund, respectively. SECOND: The foregoing amendment to the charter of the Corporation was approved by a majority of the entire Board of Directors; the foregoing amendment is limited to changes expressly permitted by Section 2-605 of Subtitle 6 of Title II of the Maryland General Corporation Law to be made without action by the stockholders of the Corporation. IN WITNESS WHEREOF, Dreyfus Index Funds, Inc. has caused this instrument to be signed in its name and on its behalf by its Vice President who acknowledges these Articles of Amendment to be the corporate act of the Corporation and states that to the best of his knowledge, information and belief the matters and facts set forth in these Articles with respect to the authorization and approval of the amendment of the Corporation's charter are true in all material respects, and that this statement is made under the penalties of perjury. dreyfus INDEX FundS, Inc. By: Jeff Prusnofsky Vice President WITNESS: Janette E. Farragher Secretary NY 76177731v1
